DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5 and 9 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “ a plurality of linearizer core units, each of the linearizer core units including: a diode having an anode and a cathode connected to a ground terminal; a resistance having one end connected to a bias terminal and another end connected to the anode; and a capacitor having one end connected to the RF signal path and another end connected to the anode, wherein the plurality of the linearizer core units are connected in parallel between the RF signal path and the ground terminal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 6, 8 and 10 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a plurality of linearizer core units, each of the linearizer core units including: an RF signal path having one end connected to an RF signal output terminal in a first amplifier stage formed on the semiconductor chip and another end connected to an RF signal input terminal of a second amplifier stage formed on the semiconductor chip; and a diode formed on the semiconductor chip and having an anode and a cathode connected to a ground terminal; a resistance formed on the semiconductor chip and having one end connected to a bias terminal and another end connected to the anode; and a capacitor formed on the semiconductor chip and having one end connected to the RF signal path and another end connected to the anode, wherein the plurality of the linearizer core units are connected in parallel between the RF signal path and the ground terminal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843